Citation Nr: 9917094	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active naval service from February 1968 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) August 1992 rating decision 
which denied a rating in excess of 10 percent for his 
service-connected right knee disability.  In June 1996, the 
case was remanded to the RO for additional development of the 
evidence.

A review of the record indicates that the veteran's claim of 
entitlement to vocational rehabilitation under Chapter 31 was 
denied by the RO in September 1992.  A notice of disagreement 
with that determination was received from the veteran in 
December 1992, and a statement of the case was issued in 
November 1993.  As he did not file a substantive appeal with 
regard to that issue, it is not currently in appellate status 
before the Board.  38 U.S.C.A. § 7105.  


FINDING OF FACT

The veteran's right knee disability is not associated with 
arthritis, internal derangement of the knee, or abnormalities 
of the cruciate or collateral ligaments or the meniscus; it 
is productive of pain 2-3 times per week, difficulty walking, 
occasional falling, swelling, locking and giving way; there 
is no gross muscle atrophy or weakness, but the range of 
motion of the knee is reduced; full range of motion is 
attainable, but it is associated with pain.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected right knee disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claims.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for internal derangement of 
the right knee was granted by August 1971 RO rating decision 
and a noncompensable rating was assigned.  That decision was 
based on the veteran's service medical records showing that 
his pre-service knee symptomatology (shown to have existed 
since childhood on service entrance medical examination) was 
permanently aggravated by repeated trauma during active 
service.  On VA medical examination in April 1971, X-ray 
study of the right knee was negative for abnormality, and 
internal derangement of the right knee with history of 
repeated trauma was diagnosed.

VA outpatient treatment records from April to August 1974 
reveal treatment associated with pain and "catching" of the 
veteran's right knee.

By November 1974 RO rating decision, the evaluation of the 
veteran's service-connected right knee disability was 
increased from 0 to 10 percent based on VA medical 
examination findings in October 1974, at which time he 
indicated that he experienced right knee pain, swelling, 
weakness, and giving out.  X-ray study of the right knee was 
negative, and internal derangement of the right knee with 
chronic synovitis was diagnosed.  

In July 1977, the veteran was hospitalized at a VA facility 
at which time a right knee arthrotomy was performed.  
Surgical findings were entirely negative and showed no 
evidence of any internal knee pathology.  He was discharged 
from the hospital in satisfactory condition, was allowed to 
resume pre-hospitalization activities, and did not require 
medication; outpatient follow-up treatment was recommended.

Medical records from San Luis Valley Medical Clinic from 
December 1988 to April 1991 reveal intermittent treatment 
associated with the veteran's right knee disability.  In 
September 1989, arthroscopy and shaving of the lateral 
meniscus of the right knee were performed; post-operatively, 
peripheral tear of the right lateral meniscus was diagnosed.  
During follow-up treatment, he reported experiencing 
continued pain in the area of the right patella.  

On VA orthopedic examination in August 1991, the veteran 
indicated that he continued to experience right knee pain 
(describing the severity of pain as "excruciating") and 
that he wore a knee brace despite receiving ongoing medical 
treatment.  On examination, the range of motion of the right 
knee was reduced and minimal grinding (without evidence of 
pain) was noted, but there was no evidence of muscle atrophy, 
effusion, ligament laxity, or locking.  X-ray study of the 
right knee revealed bone and joint structures to be intact 
and normal.  Status post repeated surgeries to the right knee 
for removal of torn cartilage and cleanup, with chronic 
synovitis by history, was diagnosed.

VA medical treatment records from July 1991 to April 1993 
reveal reports of pain, swelling, and giving way of the 
veteran's right knee.  Clinical assessment in December 1992 
was traumatic arthritis of the right knee (but the conclusion 
is unsupported by radiographic findings).  

On VA orthopedic examination in April 1993, the veteran 
indicated that he continued to experience right knee pain, 
especially on walking, bending, and sitting for prolonged 
periods of time, noting that the severity of pain woke him up 
at night.  On examination, he wore an Ace bandage around the 
right knee and walked with a limp; the right knee was tender 
and the range of motion was reduced, but there was no 
evidence of swelling, deformity, subluxation, or laxity.  
Well healed and non-tender post surgical scars were noted 
around the right knee.  X-ray study of the right knee was 
normal, and internal derangement by history with residual 
pain of the right knee was diagnosed.

On VA fee-basis orthopedic examination in December 1997, 
including the examiner's review of the claims file, the 
veteran reported that he was an unemployed registered nurse.  
With regard to his right knee symptomatology, he indicated 
that he experienced sharp pain (occurring 2-3 times per week 
and at times resulting in falling down), "giving out" 
(occurring 2-3 times per month), and occasional swelling and 
locking (locking of the knee reportedly occurred twice in the 
past year), noting that the pain occurred unexpectedly and, 
when it occurred, he was unable to walk.  He indicated that 
he was last treated for his right knee disability in 1993.  
On examination, he walked with a slight limp but performed 
heel- and toe-walking without evidence of gross weakness; he 
was unable to squat down beyond 90 degrees because of pain; 
the contour of the right knee was normal and there was no 
evidence of effusion or gross atrophy of the quadriceps 
muscles (but the measurements of the right lower extremity 
were slightly larger than the left); there was no evidence of 
ligament laxity and the Drawer and Lachman's signs were 
negative; the range of motion of the right knee was 0 to 130 
degrees (to 145 degrees with pain) but there was no evidence 
of right knee weakness as compared to the left.  The presence 
of post surgical scars around the right knee was indicated.  
The examiner's review of past X-ray studies of the right knee 
did not reveal evidence of any arthritic changes.  
Symptomatic post-operative state of the right knee and 
possible internal derangement of the right knee were 
diagnosed.  The examiner commented that the veteran was able 
to perform light work activities consistent with nursing 
employment; because of intermittent locking of the knee, he 
may have problems walking on irregular ground or with heavy 
lifting, bending, or squatting; there was no evidence of 
disuse of the right knee (muscle tone was normal, and there 
was no muscle atrophy or skin changes); the veteran's 
subjective rating of pain (8 on a scale 1 to 10) was 
considered by the examiner as unusual for this type of 
disability, but he appeared truthful and did not embellish 
his physical findings on examination.

In a March 1998 supplemental examination report, prepared 
following a February 1998 magnetic resonance imaging study of 
the veteran's right knee, the examiner (who performed the 
orthopedic examination in December 1997) stated that the 
study did not reveal any abnormalities involving the right 
knee.  The diagnoses rendered in December 1997 were amended 
by the examiner to read as follows: symptomatic post-
operative state of the right knee; no evidence of any 
internal derangement of the right knee as suggested by the 
veteran's reports of intermittent locking of the right knee, 
with no particular abnormalities involving the cruciate or 
collateral ligaments or of the meniscus.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected right knee 
disability rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, slight subluxation or lateral instability of a knee, 
and a 10 percent rating is assigned.  Under Diagnostic Code 
5257, a 20 percent evaluation is assignable if there is 
evidence of moderate disability; if the disability is severe, 
a maximum 30 percent schedular rating is of application under 
the same diagnostic code.

Based on the foregoing, the Board finds that the evidence 
supports a 20 percent rating for the veteran's service-
connected right knee disability.  In particular, his right 
knee symptomatology, as discussed more fully above, consists 
of pain (described by the veteran as "excruciating" and 
rated by him as an 8 on a scale of 1 to 10), intermittent 
swelling, giving way and locking.  Although he has not 
received medical treatment associated with his right knee 
disability since 1993, he impressed his examining physician 
in December 1997 as being truthful in regards to the severity 
of his subjectively perceived symptomatology.  Although the 
evidence does not show the presence of muscle atrophy, 
effusion, or ligament laxity, he is shown to have undergone 
two surgical procedures in the past and the range of motion 
of the knee continues to be reduced; full range of motion is 
attainable (as indicated on examination in December 1997), 
see 38 C.F.R. § 4.71, Plate II (1998), but is associated with 
pain.  Resolving the benefit of the doubt in the veteran's 
favor and on consideration of his subjective complaints 
reported over the years, the Board believes that the severity 
of his service-connected right knee disability more nearly 
approximates the rating criteria for a 20 percent rating, but 
no more, under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7; 
see DeLuca, 8 Vet. App. at 206.

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability, ankylosis of the knee, or malunion of the tibia 
and fibula with marked knee disability; an evaluation under 
Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore wholly inappropriate in this case. 

The impairment of the range of motion of the right knee does 
not nearly approximate the rating criteria for a 20 percent 
evaluation under diagnostic codes 5260 or 5261 (limitation of 
flexion and extension, respectively); thus, consideration of 
his subjective complaints of pain and functional impairment 
upon prolonged walking or standing, heavy lifting, or 
bending, does not provide a basis upon which his service-
connected right knee disability may be rated in excess of 20 
percent. 

While the evidence of record reveals the presence of post-
surgical scars around the veteran's right knee, such scars 
are well healed and are not tender and painful on objective 
demonstration.  Thus, a separate disability rating for the 
veteran's scars under Diagnostic Code 7804 is not warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that, in his May 1999 written presentation to 
the Board, the veteran's accredited representative suggested 
that the evidence of record shows the presence of arthritis 
involving the veteran's right knee, and that a separate 
disability rating for arthritis is warranted under Diagnostic 
Code 5003.  However, the entirety of the evidence of record, 
as discussed more fully above, specifically shows the absence 
of any degenerative changes involving the right knee joint or 
bones.  Thus, Diagnostic Code 5003 is not applicable to the 
veteran's increased rating claim.

The evidence of record before the Board does not reveal that 
the veteran's service-connected right knee disability causes 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1998).  Although he 
is an unemployed nurse, the evidence does not demonstrate 
that such unemployment is related to his right knee 
disability.  As indicated on VA orthopedic examination in 
December 1997, his disability does not cause exceptional 
hardship in an employment setting of a nurse.  He is not 
shown to have required frequent periods of hospitalization 
due to his service-connected right knee disability and 
indicated on VA examination in December 1997 that he did not 
receive medical treatment for his knee since 1993.  The 
entirety of the evidence does not show that the right knee 
disability currently causes him exceptional hardship in an 
employment setting.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with the right knee disability, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  


ORDER

Entitlement to an increased evaluation of 20 percent for a 
right knee disability is granted, subject to pertinent 
criteria governing the payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

